DETAILED ACTION

Status of Claims
Claims 1-5, 8-11 is/are pending.
Claims 1-5, 8-11 is/are rejected.
Claims 6-7 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/06/2020 have been withdrawn in view of the Claim Amendments filed 12/18/2020.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on SHIM ET AL (US 2016/0231484) in the previous Office Action mailed 10/06/2020 have been withdrawn in view of the Claim Amendments filed 12/18/2020.

Claims 1-5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
 	HAO ET AL (US 2008/0274352),
in view of CHARMOT ET AL (US 4,880,700),
	and in view of MASUDA ET AL (US 2011/0051245).
	and in view of KAWASAKI (US 2017/0283667),

	HAO ET AL ‘352 discloses optical films comprising: a transparent polymeric substrate film (e.g., polyester, polymethyl methacrylate, etc.); an antistatic primer layer with a typical thickness of 20-400 nm; and an antireflective coating system.  The primer layer comprises: a sulfopolyester (e.g., but not limited to, copolyesters partially derived from; sulfoarenedicarboxylic acids such as 5-sulfoisophthalic acid, etc.; and/or sulfoalkanedicarboxylic acids such as sulfosuccinic acid, etc.); an antistatic agent (e.g., up to 20 wt% of a conductive polymer such as poly(ethylenedioxythiophene) (PEDOT), etc.); a crosslinker (e.g., but not limited to, carbodiimide compounds, epoxy compounds, silane-based compounds, etc.); and optional additives.  (entire document, e.g., paragraph 0016-0018, 0020, 0027-0038, 0040-0045, 0055, 0089-0092, etc.)  However, the reference does not specifically discuss sulfonated polyester-acryl resins or the recited crosslinking agents.
 	CHARMOT ET AL discloses that it is well known in the art to utilize sulfonated copolyester-acrylic graft copolymers as a binder for crosslinkable primer coatings for polyester films in order to provide enhanced adhesion between the film substrate and additional functional coatings or topcoats.  The sulfonated copolyesters are partially derived from comonomers containing sulfonyloxy groups (e.g., but not limited to, sulfoisophthalic acid; sulfoterephthalic acid, etc.).   The reference further discloses that it is well known in the art to utilize crosslinkers such as melamine-based compounds or phenol-based compounds to crosslink coatings containing said copolyester-acrylic graft copolymers to improve chemical or moisture resistance, heat resistance, antiblocking properties, and/or other performance properties.  (line 20-58, col. 1; line 1, col. 3 to line 38, col. 4; line 31-39, col. 6; line 15-34, col. 7; line 35-47, col. 8; line 8-29, col. 9; etc.)
but not limited to, melamine-based compounds, phenol-based compounds, isocyanate-based compounds, etc. as alternative crosslinkers for sulfonated copolyester-based adhesion-promoting coatings to improve chemical or moisture resistance, heat resistance, antiblocking properties, and/or other performance properties.  (paragraph 0040-0042, etc.)
 	KAWASAKI ‘667 discloses that it is well known in the art to utilize hydrazide compounds as an alternative to other known crosslinking agents (e.g., carbodiimide compounds, silane compounds, aziridine compounds, etc.) in polyester-based (e.g., sulfonated polyesters, etc.) and/or acrylic-based (e.g., acrylic-polyester copolymers, etc.) antistatic adhesion-promoting coating compositions for polyester films. (paragraph 0046, 0051-0053, 0056, 0088-0090, 0111-0112, etc.) to improve the strength and/or adhesion of the coating.
 	TAKAYAMA ET AL ‘863 discloses that it is well known in the art to utilize polyhydrazide compounds (e.g., in particular adipic dihydrazide for improved dispersion in aqueous coating compositions, etc.) or polycarboxylic acid compounds as alternatives to other known crosslinking agents (e.g., amino compounds, polyisocyanate compounds, carbodiimide compounds, epoxy compounds, etc.) in polyester-based and/or acrylic-based coating compositions for polymer substrates. (paragraph 0018, 0040, 0049, 0099-0101, 0120-0123, etc.)
	Regarding claims 1-5, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known adhesion-promoting sulfonated polyester-acrylic graft copolymers as suggested by CHARMOT ET AL as 
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known crosslinkers (e.g., adipic dihydrazide, carboxylic acid compounds, etc.) as suggested by KAWASAKI ‘667 and TAKAYAMA ET AL ‘863 as alternatives to other conventional crosslinkers (as disclosed in CHARMOT ET AL and MASUDA ET AL ‘245) as the crosslinker in the antistatic primer layers of HAO ET AL ‘351 in order to provide the performance properties (e.g., chemical or moisture resistance, heat resistance, antiblocking properties, as suggested by MASUDA ET AL ‘245; and/or hardness, abrasion resistance, chemical resistance, flexibility, resistance to cracking, etc.) required for specific end-use applications, and/or to optimize the curing characteristics and physical properties of the primer layer for specific manufacturing operations (e.g., curing conditions, etc.) and usage conditions, based on the particular functional groups present (e.g., hydroxyl groups and/or carboxyl groups) present in the polymers (e.g., sulfonated polyester-acrylic graft copolymers as suggested by CHARMOT ET AL) used in the antistatic primer coatings. 
	Regarding claims 8-9, one of ordinary skill in the art would have incorporated effective amounts of known coating additives such as organic or inorganic antiblocking particles as 
	Regarding claim 11, one of ordinary skill in the art would have utilize the optical films of HAO ET AL ‘352 in known optical or display applications (e.g., in combination with conventional optical components such as polarizers or polarizer plates, etc.) in order to provide optical or display elements with useful antireflective properties.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
 	(A) Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 based on SHIM ET AL ‘484 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/18/2020.	 
 	(B) Applicant’s arguments that CHARMOT ET AL and MASUDA ET AL ‘245 fail to disclose the crosslinking agents recited in present claim 1 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/18/2020.
 	(C) Applicant argues that the working Examples in the specification provide evidence that the recited amount of the specified crosslinking agents provides superior results with respect to solvent resistance.  However, any showings provided by the specification with respect to alleged unexpected results and/or criticality are not commensurate in scope with the present claims -- for example, but not limited to:
• the type and/or amount of crosslinking agent;

• the amount and/or type of sulfonic acid polyester acrylic resin;

• the amount and/or type of antistatic material;

• the overall amount of the binder resin, crosslinking agent, and antistatic material in the primer layer; etc.

	
While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	XU ET AL (US 10,894,889) and DOMES ET AL (US 2010/0062200) disclose coatings containing adipic dihydrazide crosslinkers.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 2, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787